Case: 12-12515    Date Filed: 11/14/2012   Page: 1 of 3

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 12-12515
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:99-cr-00208-PAS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

     versus



ANDRE DUPREE COGDELL,

                                                              Defendant-Appellant.


                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                             (November 14, 2012)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

     Andre Cogdell, pro se, appeals the district court’s denial of his
               Case: 12-12515     Date Filed: 11/14/2012     Page: 2 of 3

post-conviction motion to correct a purported error in the presentence investigation

report (“PSI”), pursuant to Fed.R.Crim.P. 36, and his motion for reconsideration.

On appeal, Cogdell makes the following arguments: (1) the district court erred by

denying his Rule 26 motion; (2) the court at his original sentencing failed to make

requisite factual findings with regard to his objection to paragraph 43 of the PSI

and failed to append its written determinations to a copy of the PSI, pursuant to

Fed.R.Crim.P. 32; (3) the court erred in determining that the crime in paragraph 43

was a crime of violence under U.S.S.G. § 4B1.2. and (4) he did not plead guilty to

aggravated assault.

      We review de novo legal questions concerning the Federal Rules of Criminal

Procedure. United States v. Spears, 443 F.3d 1358, 1361 (11th Cir. 2006). We

also review de novo the district court’s application of Rule 36. United States v.

Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004).

      In this case, the district court did not err in denying Cogdell’s Rule 36 motion

or motion for reconsideration because there was no clerical error. Further, there

were no controverted facts, and, therefore, the district court was not required to

make findings or append a copy of such findings to the PSI, pursuant to

Fed.R.Crim.P. 32. Moreover, any challenge to Cogdell’s career-offender

classification is an attempt to challenge the validity of the district court’s

                                            2
              Case: 12-12515     Date Filed: 11/14/2012   Page: 3 of 3

sentencing guidelines calculation, and, thus, is an inappropriate use of Rule 36.

See Portillo, 363 F.3d at 1164-65. Furthermore, any potential error in paragraph

43 of the PSI with regard to Cogdell pleading nolo contendere to aggravated

assault was invited because, in his objection to paragraph 43, he clearly asserted

that he pled guilty to aggravated assault. Silvestri, 409 F.3d at 1327.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      AFFIRMED.




                                          3